                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                 Case No.18-cv-05562-EDL
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SERVE OR DISMISS
                                                 v.                                         DEFENDANTS
                                   9

                                  10     SAN FRANCISCO COMMUNITY
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 11, 2018, Plaintiff filed a complaint in this court naming San Francisco

                                  14   Community College District and Board of Trustees, Mark W. Rocha, Dianna R. Gonzales, Steven

                                  15   Bruckman, Trudy Walton, Clara Starr, Elizabeth Coria, Marylou Leyba-Frank, Sunny Clark,

                                  16   Joseph Guiriba, Leilani Battiste, Leticia Santana Sazo, Service Employees International Union,

                                  17   City College Chapter, Local 1021 (“SEIU”), Roxanne Sanchez, Gregory Cross, Kaden Kratzer,

                                  18   Athena Steff, Karl Gamarra, and John Does 1 through 20 as defendants.

                                  19          On October 12, 2018, Plaintiff filed waivers of service that the following defendants had

                                  20   executed: SEIU, Roxanne Sanchez, Kaden Kratzer, Karl Gamarra, and Athena Steff, referred to

                                  21   collectively as the SEIU Defendants. Plaintiff has not filed proofs of service for any of the

                                  22   remaining defendants, nor have any of them appeared. Pursuant to Rule 4, if a defendant is not

                                  23   served within 90 days after the complaint is filed, the court must, on its own motion or after notice

                                  24   to Plaintiff, dismiss the action or order that service be made within a specified time. Fed. R. Civ.

                                  25   P. 4(m). The Court must extend that deadline for an appropriate period of time if the plaintiff

                                  26   shows good cause for the failure to serve defendants.

                                  27          Plaintiff’s deadline to serve San Francisco Community College District and Board of

                                  28   Trustees, Mark W. Rocha, Dianna R. Gonzales, Steven Bruckman, Trudy Walton, Clara Starr,
                                   1   Elizabeth Coria, Marylou Leyba-Frank, Sunny Clark, Joseph Guiriba, Leilani Battiste, and Leticia

                                   2   Santana Sazo was December 10, 2018.

                                   3          The Court directs Plaintiff to file proofs of service for the remaining defendants by

                                   4   December 17, 2018. If Plaintiff cannot do so she must either (1) demonstrate good cause for her

                                   5   failure to serve the remaining defendants and request an extension of time to complete service by

                                   6   December 26, 2018 and do so; or (2) dismiss the remaining defendants by December 26, 2018.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 11, 2018

                                   9

                                  10
                                                                                                   ELIZABETH D. LAPORTE
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
